Citation Nr: 1209210	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES


1.  Entitlement to increased ratings for residuals of a right ankle fracture to include subsequent below the knee amputation (currently assigned "staged" ratings of 20 percent prior to October 23, 2008 and 40 percent from that date).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to March 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO) that assigned a 20 percent rating for the Veteran's service-connected right ankle fracture residuals, effective from May 29, 2008 (the date of the claim for increase).  A February 2010 rating decision assigned a 40 percent rating effective from October 23, 2008 (the date of the amputation), along with special monthly compensation (SMC) for loss of use of one foot.  Since these actions, the Veteran's file has been transferred to the RO in White River Junction, Vermont.

In May 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran presented additional evidence with a waiver of RO initial consideration.

The  issues of entitlement to service connection for a low back disability, hypertension, diabetes mellitus, coronary artery disease, and kidney disease claimed as secondary to the service-connected right ankle disability have been raised by the record, but have not been adjudicated by the RO.   Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

Additionally, in February 2012, the Board received a VA-Form 9 from the Veteran pertaining to an issue not currently before the Board and for which that Form 9 does not perfect an appeal.  Such issue is referred to the RO for appropriate action.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's residuals of a fractured right ankle have been manifested by marked limitation of motion; ankylosis of the joint, or malunion of the os calcis or astragalus, or astragalectomy have not been shown.

2.  The Veteran has been assigned a 40 percent disability rating for forefoot amputation of the right foot since October 23, 2008.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, a rating in excess of 20 percent is not warranted for the residuals of right ankle fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Code(s)) 5010, 5270-5274 (2011).

2.  From October 23, 2008, a rating in excess of 40 percent is not warranted for forefoot amputation of the right foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.68, 4.71a, Codes 5165-5167 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000  (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will  seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication.  Mayfield, 444 F.3d 1328.  A January 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and he has not alleged that notice has been less than adequate.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment and examination.  Moreover, his statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in September 2008 and August 2009.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. "Staged" ratings have been assigned for the Veteran's right ankle disability by the RO, and both "stages" are being considered.

Under the Rating Schedule, impairments of the ankle are evaluated by application of Diagnostic Codes 5270 through 5274.  Under Diagnostic Code 5270, a 20 percent disability rating is awarded for ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is awarded for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is awarded for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Under Code 5271, a 20 percent disability rating is awarded for marked limited motion of the ankle.  Under Code 5272, a 20 percent disability rating is awarded for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  Under Code 5273, a 20 percent disability rating is awarded for malunion of the os calcis or astragalus with marked deformity.  Under Code 5274, a 20 percent disability rating is awarded for astragalectomy.

A disability may receive a greater evaluation if there is additional functional impairment or loss or painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, special attention is paid to the disability if there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 3.45.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  

The Board notes that the current claim for an increased rating was received on May 29, 2008.  

Private treatment records from Brigham and Women's Hospital show surgery and treatment for amputation of the Veteran's toes on his right foot in 2005.  There is no treatment noted specific to the right lower extremity from May 2007 until the Veteran's October 2008 admission for a below the knee amputation of the right lower extremity. 

On September 2008 VA examination, shortly before his below the knee amputation (but after a complete metatarsal amputation), the Veteran reported weakness, giving way, and lack of endurance in the right foot.  He reported pain in the right ankle which occuring once monthly.  He also reported difficulty walking.  The pain was elicited by physical activity and was relieved by rest.  He denied receiving treatment for his right ankle disorder.  Physical examination revealed abnormal weight bearing and right ankle tenderness.  There were no signs of edema, effusion, weakness, redness, heat,  guarding of movement, or subluxation.  Right ankle range of motion revealed 5 degrees of dorsiflexion and plantar flexion.  Right ankle X-ray revealed degenerative arthritis and ununited medial malleolus.  The examiner remarked that the status of the Veteran's right ankle was impacted by insulin dependent diabetes mellitus, peripheral vascular disease, and amputations of the foot.  With respect to effects on daily activities, the examiner noted that the Veteran had difficulty walking.

The Veteran was afforded another VA examination in August 2009 examination. In the examiner's opinion, it was at least as likely as not that the amputation was related to the Veteran's service-connected right ankle disability.  The Veteran reported that he was no longer able to work due to the below the knee amputation.  

At his May 2011 Board hearing, the Veteran testified that before the October 2008 amputation he was unable to stand for very long.  He stated that he could walk only about 100 yards.  He stated that he was in constant pain and that nothing relieved the symptoms.  He testified that it was difficult to drive to work.

Prior to October 23, 2008:

At the outset, the Board notes that by and large the Veteran appears to be a  forthright historian.  As a layperson he is capable of observing that he has, for example, pain with motion on extended use of the ankle.  However, the objective evidence outlined above does not support the Veteran's claim for an increase prior to October 23, 2008.  In so finding, the Board notes that Diagnostic Codes 5271-5274 all provide maximum evaluations of 20 percent.  Thus, those code sections cannot afford an increased rating here.  Moreover, while Diagnostic Code 5270 does provide for ratings in excess of 20 percent, the criteria associated with such ratings have not been met.  Specifically, there is no showing of right ankle ankylosis.  The Board acknowledges the Veteran's complaints of pain and functional limitation during the period in question.  However, such complaints simply do not rise to the level of ankylosis, in which the joint is fused.  

In summary, the schedular criteria for a rating in excess of 20 percent for residuals of a fractured right ankle have not been met at any time during the period in question, and such rating is not warranted.  

A rating in excess of 40 percent from October 23, 2008:

From October 23, 2008, the Veteran's right ankle disability has been rated 40 percent.  Under Code 5166 that is the maximum rating for forefoot amputation.  
Where the Veteran in this case has already been assigned a disability rating of 40 percent for forefoot amputation of the right foot, a higher disability rating cannot be assigned pursuant to 38 C.F.R. § 4.68.  The Board notes, however, to allow for a rating in excess of 40 percent, under § 4.68 (and Code 5166) the elective site of amputation would have to be the middle or lower thirds of the thigh, or with leg amputation there must be a defective stump and thigh amputation recommended.  As the evidence does not show any pathology above the lower or middle third of the thigh, or a defective stump with thigh amputation recommended, 38 C.F.R. § 4.68 would preclude the assignment of a rating in excess of 40 percent.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Extraschedular evaluation:

The Board also has considered whether the Veteran's claims warrant referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's right ankle disability with the applicable schedular criteria, the Board finds that nature of the manifestations and severity of associated impairment (as alleged by the Veteran and described by the examiners); primarily weakness and pain, shown throughout are wholly encompassed by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  

The matter of entitlement to a TDIU rating is raised by the record, and is addressed in the remand below.


ORDER

Ratings for residuals of a right ankle fracture, to include subsequent below the knee amputation, in excess of 20 percent prior to October 23, 2008 and/or in excess of 40 percent from that date are denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, the Board notes that the Veteran submitted a May 2011 letter from B. O'M. M.D. that essentially states that the Veteran is 100 percent unemployable.  Furthermore, the Veteran reports that he had to stop working due to right ankle disability.  Such evidence raises an inferred claim for TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.  

Accordingly, the case is REMANDED for the following:

1. The RO should fully develop the matter of the Veteran's entitlement to a TDIU rating (to include ascertaining the circumstances of his retirement from employment, and if deemed necessary arranging for an examination to obtain a medical opinion regarding to determine the expected impact of the Veteran's service connected disability alone on his ability to work, including in sedentary employment).  He must co-operate in this matter by providing any necessary information and releases.  

2. The RO should then adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an appropriate statement of the case is issued such matter should be returned to the Board, if in order, for further review.  The Veteran should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal in the  matter.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


